MD TECHNOLOGIES INC.

620 Florida St.

Baton Rouge, La. 70801

(225) 343-7169



 

Date: April 10, 2006



 

 

Ecare India Private Limited

C/O Deepak Sanghi and Richa Sanghi

B.R.Complex

2nd Floor

27-28 Woods Road

Chennai -- 600 002. India



 

Re: Letter of Intent for the Acquisition of a [CONFIDENTIAL TREATMENT REQUESTED]
interest in ECARE INDIA PRIVATE LIMITED by MD Technologies Inc.



Dear Mr. and Mrs. Sanghi:



1. The Transaction. This letter confirms our agreement in principle that Deepak
and Richa Sanghi the owners of ECARE INDIA PRIVATE LIMITED ("ECARE", the
"Company" or the "Seller") shall sell or cause to be sold to MD Technologies
Inc. (the "Purchaser" or "MDTO")), [CONFIDENTIAL TREATMENT REQUESTED] interest
in the equity of the the Company (the "Transaction"). The structure of the
Transaction will be a stock purchase. The Transaction shall also include the
granting of an exclusive North American marketing and distribution agreement
between ECARE and MD Technologies Inc.except in the states of [CONFIDENTIAL
TREATMENT REQUESTED] (hereinafter called "Specified States") wherein MDTO shall
not hold an "exclusive" marketing and distribution agreement. MD Technologies
Inc. agrees to promote and market the services of ECARE in North America
including in the Specified States for a royalty fee equal to [CONFIDENTIAL
TREATMENT REQUESTED] from all incremental North American revenues generated by
ECARE after the execution of the marketing and distribution agreement in North
America, except for in the Specified States wherein the royalty shall be paid
only on contracts secured for ECARE with the assistance of MDTO. Any business
generated by ECARE in the Specified States without the assistance of MDTO shall
not be burdened by a royalty payable to MDTO. This exclusivity will be for a
period of [CONFIDENTIAL TREATMENT REQUESTED] from the date of execution of the
transaction and can be renewed based on the performance. ECARE shall have the
right, in its absolute discretion, to decline to enter into contract(s) with any
potential customer(s) developed by MDTO. Should ECARE decline to enter into a
contract with potential customer(s) developed by MDTO, MDTO shall be free to
refer that cutomer to another company which may be a competitor of ECARE.



2. Purchase Price. The purchase price and other items of consideration shall be
paid as follows:



(a) Cash. The total purchase price for the Transaction shall be a cash payment
equal to $[CONFIDENTIAL TREATMENT REQUESTED] US.

Stock Options.

In addition to the cash Purchase Price, Purchaser shall caused to be issued
stock and stock options to the owners of Seller in the proportion chosen by them
on the following schedule:





[CONFIDENTIAL TREATMENT REQUESTED]

.





[CONFIDENTIAL TREATMENT REQUESTED]



The stock which issued pursuant to this transaction and the stock which may be
issued as a result of the options granted pursuant to this transaction shall be
restricted for a period of 12 months from issuance.



Definitive Agreement; Closing.

The Purchaser and the Seller shall negotiate in good faith to execute definitive
purchase agreement, shareholder agreement and marketing and distribution
agreement, all containing terms consistent with the terms of this letter as well
as customary covenants, representations and warranties, closing conditions,
provisions for indemnification and survival and other customary terms
("Definitive Agreements"). Purchaser's counsel shall draft the Definitive
Agreements and other agreements necessary to consummate the Transaction. The
Definitive Agreements and all other such agreements must be satisfactory to the
parties to such agreements. The parties will use their best efforts to proceed
expeditiously to consummate the Transaction. The Purchaser and Ecare shall take
all steps to ensure the closing will take place on or before September 30, 2006.
By mutual consent alone, the Purchaser and Ecare shall have the ability to
extend the closing for up to 90 days. The perties hereto further specify and
agree that the respective interests in Ecare which each party will own after the
contemplated transaction is completed may be transferred by them freely without
the necessity of obtaining the other's consent as follows:



By

Deepak and Richa Sanghi, to a company/entity owned or controlled by member(s) of
their family.



By MDTO to a subsidiary of MDTO or to an entity that purchases the assets of
MDTO.





 

4. Conditions Precedent. In addition to the other terms and conditions set forth
in this letter, the Purchaser's obligation to proceed is conditional upon:



registration of ECARE to do business in the United States of America,
specifically in the States of Florida and Louisiana.



the election of a nominee from MD Technologies Inc. to the Board of Directors of
ECARE.



the completion of financial, business and legal due diligence investigations by
the Purchaser and its advisors of the financial condition, operating results,
business, prospects and material business relationships of the Company, the
results of which investigations shall be satisfactory to the Purchaser in its
sole discretion;



Purchaser securing sufficient financing, in its sole discretion, to consumate
the contemplated Transaction;



the receipt of all material third party and all governmental consents and
approvals necessary for the consummation of all transactions contemplated
herein, or any necessary modifications of third party agreements, all without
any material expense to the Purchaser;



the absence of any material adverse change since March 10, 2006 in the Company's
businesses, assets, financial condition, operating results, customer, supplier
and employee relations, or business prospects, with the exception that the
parties agree and recognize that Ecare will restate its capital accounts in
order to more accurately reflect the investment of MDTO; and



aproval of the Transaction by the Board of Directors of MD Technologies Inc.



5. Conduct of Business. During the period from the date hereof through the
closing (or the abandonment of the Transaction as provided herein), Seller will
cause the Company to:



conduct its businesses in substantially the same manner as it has been regularly
conducted;



use reasonable best efforts (i) to maintain the Company's businesses and
employees, customers, assets, suppliers, licenses and operations as an ongoing
business in accordance with past custom and practice;



not enter into any transaction other than in the ordinary course of business or
any transaction which is not at arms-length with unaffiliated persons or
entities; and



 

6. Access. Seller shall use reasonable efforts to make available all information
(financial or otherwise) reasonably requested by or on behalf of the Purchaser
and its representatives in connection with our due diligence review of the
Company, including at all reasonable times and upon reasonable notice, access to
the Company's books, records, facilities, properties, officers, key employees,
accountants and representatives. The Purchaser will use reasonable efforts to
minimize any disruption to the Company's businesses in connection with its due
diligence efforts.



7. Confidentiality.



(a) The Purchaser shall use reasonable efforts to maintain, and shall cause its
employees and agents to use reasonable efforts to maintain, any confidential
information received from the Company as confidential and shall use reasonable
efforts to protect the same from misuse, espionage, loss or theft. The Purchaser
shall not, and shall cause its employees and agents not to, disclose or use such
confidential information at any time or in any manner other than in connection
with its evaluation of the Transaction contemplated herein.



(b) Notwithstanding the other provisions stated herein, the Purchaser and its
employees and agents shall not be required to maintain information as
confidential if the information:



(i) is now, or hereafter becomes, through no act or failure to act on the part
of the receiving party which constitutes a breach of this paragraph 7, generally
known or available to the public;



(ii) is known to the receiving party at the time of disclosure of such
information;



(iii) is hereafter furnished to the receiving party by a third party, who to the
knowledge of the receiving party is not under obligations of confidentiality to
the Company, without restriction on disclosure;



(iv) is made public by the disclosing party;



(v) is disclosed with the written approval of the disclosing party; or



(vi) is required to be disclosed by law, court order, or similar compulsion or
in connection with any legal proceeding involving the disclosing party and the
receiving party, provided that such disclosure shall be limited to the extent so
required and the receiving party shall give the disclosing party notice of its
intent to so disclose such information and cooperate with the disclosing party
in seeking suitable confidentiality protections.



8. Expenses. Each party will pay (and hold the other parties harmless from) all
of his or its respective expenses incurred in connection with the Transaction;
provided that this provision shall not limit any party's right to include
expenses in any claim for damages against any other party who breaches any
legally binding provision of this letter.



9. Exclusivity.



(a) You acknowledge that the Purchaser will devote substantial time and incur
out-of-pocket expenses (including attorneys', accountants' and consultants' fees
and expenses) in connection with conducting business, financial and legal due
diligence investigations of the Company, drafting and negotiating this letter,
the Definitive Agreement and related documents, arranging financing, obtaining
third party consents and other related expenses (collectively, "Acquisition
Expenses"). To induce the Purchaser to incur Acquisition Expenses, you agree
that from and after the signing date of this letter until the earlier of (i) the
Final Date, or (ii) the date upon which the Purchaser notifies you in writing
that it no longer wishes to pursue the Transaction (the "Exclusivity Period"),
you shall not, nor shall you permit any of your officers, directors, agents or
affiliates to: (A) enter into any written or oral agreement or understanding
with any person or entity (other than the Purchaser) regarding Another
Transaction (as defined below); (B) enter into or continue any negotiations or
discussions with any person or entity (other than the Purchaser) regarding the
possibility of Another Transaction; or (C) except as otherwise required by law,
court order or similar compulsion, provide any nonpublic financial or other
confidential or proprietary information regarding the Company (including this
letter and any other materials containing the Purchaser's proposal and any other
financial information, projections or proposals regarding the Company) to any
person or entity (other than to the Purchaser or its representatives) whom you
know, or have reason to believe, would have any interest in participating in
Another Transaction. The Purchaser will promptly notify you of its decision to
no longer pursue the Transaction pursuant to clause (ii) above. As used herein,
the term "Another Transaction" means the sale (whether by sale of stock, merger,
consolidation or other disposition) of all or any part of the Company or any
material portion of its assets or issued or unissued capital stock.



(b) You hereby represent to the Purchaser that you are not bound to negotiate
Another Transaction with any other person or entity and that your execution of
this letter does not violate any agreement to which you are bound or to which
any of the assets of the Company are subject.



10. Press Release. Prior to the closing and except as may otherwise by required
by law, the timing and content of all press releases and other public
announcements and all announcements to the Company's customers, suppliers,
licensors or employees relating to the Transaction will be determined jointly by
the Purchaser and Seller.



11. Binding Effect; Counterparts. Except for paragraphs 5 through 11 hereof
(which are binding), this letter is intended to be a non-binding expression of
mutual intent between the parties hereto. Notwithstanding any negotiations and
statements made in this letter or made after the execution of this letter, no
party shall be deemed to be legally obligated to proceed with the purchase and
sale of the Company contemplated by this letter until the Definitive Agreement
is executed and delivered. Paragraphs 5 and 6 shall cease to be effective at the
end of the Exclusivity Period. Paragraphs 7, 8, 10, 11 and shall continue to be
binding on the parties notwithstanding any abandonment of the Transaction or
expiration of the Exclusivity Period. This letter may be signed in two or more
counterparts, any one of which need not contain the signature of more than one
party, but all such counterparts taken together will constitute one and the same
agreement.



12. The parties recognize that in the event of a dispute between them, the law
of the place which obtains jurisdiction over the dispute, including the conflict
of laws rules of such jurisdiction, will control.



 

If you are in agreement with the terms of this letter, please sign in the space
provided below and return a signed copy. We will then immediately proceed toward
a rapid closing. We appreciate this chance to work with you and are confident
this transaction will prove mutually beneficial and rewarding.



Very truly yours,

MD Technologies Inc.



By:_________________________





Agreed and accepted:



ECARE INDIA PRIVATE LIMITED



By: __________________________ By: ___________________________

Deepak Sanghi Richa Sanghi

Date: _____________ Date: ____________